
	

113 S656 IS: Natural Gas Energy and Alternatives Rewards Act
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 656
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote the domestic development and deployment of
		  natural gas and clean energy technologies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Natural Gas Energy and
			 Alternatives Rewards Act or the NGEAR Act.
		2.PurposeThe purpose of this Act is to establish
			 clean energy policies that—
			(1)provide market certainty to drive private
			 and commercial capital investment in clean energy options;
			(2)promote clean energy technologies that
			 will—
				(A)lead to increased production, diversity,
			 and dissemination of energy generation; and
				(B)enable the United States to bridge the gap
			 from foreign energy imports to secure, domestically produced energy; and
				(3)contain clean energy incentives that
			 will—
				(A)provide for ongoing increases in energy
			 demands;
				(B)support the growth of jobs and businesses
			 in America; and
				(C)reduce vehicular petroleum use and
			 emissions.
				3.Extension of
			 alternative fuels excise tax credits
			(a)In
			 generalSections 6426(d)(5) and 6426(e)(3) of the Internal
			 Revenue Code of 1986 are each amended by striking December 31, 2013
			 (September 30, 2014, in the case of any sale or use involving liquefied
			 hydrogen) and inserting December 31, 2016.
			(b)Conforming
			 amendments for direct paymentsParagraph (6) of section 6427(e)
			 of the Internal Revenue Code of 1986 is amended—
				(1)by adding
			 and at the end of subparagraph (B), and
				(2)by striking
			 subparagraphs (C) and (D) and inserting the following new subparagraph:
					
						(C)any alternative
				fuel or alternative fuel mixture (as defined in subsection (d)(2) or (e)(3) of
				section 6426) sold or used after December 31,
				2016.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2013.
			4.Extension and
			 modification of alternative fuel vehicle refueling property credit
			(a)In
			 generalParagraph (1) of
			 section 30C(g) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(1)in the case of
				property of a character subject to an allowance for depreciation, after
				December 31, 2016,
				and
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2013.
			5.Natural Gas
			 Energy and Alternatives Rebates ProgramSection 400CC of the Energy Policy and
			 Conservation Act (42 U.S.C. 6374b) is amended to read as follows:
			
				400CC.Alternative
				fuels bus program
					(a)DefinitionsIn
				this section:
						(1)Alternative
				fuelThe term alternative fuel means natural gas,
				liquid petroleum gas, hydrogen, or fuel cell.
						(2)Alternatively
				fueled busThe term alternatively fueled bus
				means—
							(A)a school bus (as
				defined in section 390.5 of title 49, Code of Federal Regulations) that
				operates on alternative fuel;
							(B)a multifunction
				school activity bus (as defined in section 571.3 of title 49, Code of Federal
				Regulations) that operates on alternative fuel; or
							(C)a motor vehicle
				that—
								(i)provides public
				transportation (as defined in section 5302(a)(10) of title 49, United States
				Code); and
								(ii)operates on
				alternative fuel.
								(3)Eligible
				entityThe term eligible entity means—
							(A)a public or
				private entity providing transportation exclusively for school students,
				personnel, and equipment; or
							(B)a public entity
				providing mass transit services to the public.
							(b)Rebate
				program
						(1)In
				generalThe Secretary of Transportation shall establish the
				Natural Gas Energy and Alternatives Rebates Program (referred to in this
				section as the NGEAR Program) to subsidize the purchase of
				alternatively fueled buses by eligible entities.
						(2)AmountsAn
				eligible entity that purchases an alternatively fueled bus during the period
				beginning on the date of the enactment of the NGEAR Act and ending on December
				31, 2016, is eligible to receive a rebate from the Department of Transportation
				in an amount equal to the lesser of—
							(A)30 percent of the
				purchase price of the alternatively fueled bus; or
							(B)$15,000.
							(3)ApplicationEligible
				entities desiring a rebate under this subsection shall submit an application to
				the Secretary of Transportation that contains copies of relevant sales invoices
				and any additional information that the Secretary of Transportation may
				require.
						.
		
